10-2067-ag
    Zhao v. Holder
                                                                                   BIA
                                                                          Balasquide, IJ
                                                                          A094 798 042
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 5th day of May, two thousand eleven.

    PRESENT:
             GUIDO CALABRESI,
             REENA RAGGI,
             RAYMOND J. LOHIER, JR.,
                     Circuit Judges.
    ______________________________________

    SONG YUE ZHAO, a.k.a. SONGYUE ZHAO
             Petitioner,

                                                           10-2067-ag
                     v.                                    NAC

    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:               Thomas V. Massucci, New York, New
                                  York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Anh-Thu P. Mai-Windle,
                                  Senior Litigation Counsel; Karen Y.
                       Stewart, Attorney, Office of
                       Immigration Litigation, Civil
                       Division, United States Department
                       of Justice, Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner, Song Yue Zhao, a native and citizen of

China, seeks review of an April 30, 2010, decision of the

BIA affirming the September 18, 2008, decision of

Immigration Judge (“IJ”) Javier E. Balasquide denying her

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). In re Song Yue

Zhao, No. A094 798 042 (B.I.A. April 30, 2010), aff’g No.

A094 798 042 (Immig. Ct. N.Y. City Sept. 18, 2008).    We

assume the parties’ familiarity with the underlying facts

and procedural history of the case.

    Under the circumstances of this case, we review both

the BIA’s and the IJ’s decisions.     See Yun-Zui Guan v.

Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).    The applicable

standards of review are well established.     See 8 U.S.C.

§ 1252(b)(4)(B); Corovic v. Mukasey, 519 F.3d 90, 95 (2d

Cir. 2008); Xiu Xia Lin v. Mukasey,     534 F.3d 162, 165-67

(2d Cir. 2008).

                             2
    The agency’s adverse credibility determination was

based on substantial evidence, given inconsistencies in

Zhao’s testimony and inconsistencies between her testimony

and her asylum application.   Zhao initially testified that

she lived with her boyfriend for four years, but

subsequently testified that she lived with him for less than

one year.   Her asylum application indicated that she began

living with him in October 2005, but she alternately

testified that she began living with him in either February

2005 or October 2005.   See 8 U.S.C. § 1158(b)(1)(B)(iii)

(providing that an adverse credibility determination may be

based on “the consistency between the applicant’s or

witness’s written and oral statements . . ., the internal

consistency of each such statement, the consistency of such

statements with other evidence of record . . ., and any

inaccuracies or falsehoods in such statements, without

regard to whether an inconsistency . . . goes to the heart

of the applicant’s claim”).

    Although Zhao explained that the four-year interval

referred to the time she knew her boyfriend, rather than the

time she lived with him, the agency was not compelled to

accept Zhao’s explanation, given that her initial response

followed questions specifically asking her about whether and


                              3
for how long she lived with her boyfriend, and given that

she concedes that she testified elsewhere that she knew her

boyfriend for a period of nearly six years.     See Majidi v.

Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005) (holding that on

appeal applicant must demonstrate that explanations for

inconsistent testimony compel reasonable fact-finder’s

belief).   The agency also was not compelled to accept Zhao’s

explanation for the discrepancy between her testimony and

her asylum application about the date she began living with

her boyfriend, as her only explanation was that she had made

a mistake in her testimony.   Id.

    Because the agency’s adverse credibility determination

is supported by substantial evidence, the agency did not err

in denying relief from removal.     See Majidi, 430 F.3d at 81-

82 (determining that petitioner failed to establish

eligibility for asylum or withholding of removal because

substantial evidence supported the agency’s adverse

credibility finding); Paul v. Gonzales, 444 F.3d 148, 155-57

(2d Cir. 2006) (noting that when the same factual assertions

are needed for asylum, withholding of removal, and CAT

relief, an adverse credibility finding regarding those

assertions forecloses all forms of relief).




                              4
    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.    Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               5